 

Exhibit 10.2

NONCOMPETITION AGREEMENT

In recognition of your critical role as a senior executive with International
Business Machines Corporation (“IBM”) and your access to IBM Confidential
Information and/or IBM customer goodwill by virtue of your position, your
membership on the Acceleration Team, and/or your appointment as an IBM Fellow;
and/or as mutually agreed upon consideration for your promotion or hiring as a
senior executive, including your eligibility for awards to be granted to you
under an IBM Long-Term Performance Plan (which constitutes independent
consideration for Paragraph 1(e) herein); and/or for other good and valuable
consideration, you (“Employee” or “you”) agree to the terms and conditions
herein of this Noncompetition Agreement (the “Agreement”).  Capitalized terms
not otherwise defined shall have the meaning ascribed to them in Paragraph 2.

1.         Covenants.

You acknowledge and agree that:

a)            the compensation that you will receive in connection with this
Agreement, including any equity awards, cash and/or other compensation, your
position as a senior executive, and/or your appointment to or continued
membership on the Acceleration Team or any successor team or group (“AT”), if
applicable, and/or your appointment as an IBM Fellow, if applicable, is
consideration for your work at IBM, your agreement to the terms and conditions
of this Agreement, and your compliance with the post-employment restrictive
covenants included in this Agreement.

b)            (i) the business in which IBM and its affiliates (collectively,
the “Company”) are engaged is intensely competitive; (ii) your employment by IBM
and/or your membership on the AT, if applicable, and/or your role as an IBM
Fellow, if applicable, requires that you have access to, and knowledge of, IBM
Confidential Information, including IBM Confidential Information that pertains
not only to your business or unit, but also to the Company’s global operations;
(iii) you are given access to, and develop relationships with, customers of the
Company at the time and expense of the Company; and (iv) by your training,
experience and expertise, your services to the Company are, and will continue to
be, extraordinary, special and unique.





 



 

 

c)            (i) the disclosure of IBM Confidential Information would place the
Company at a serious competitive disadvantage and would do serious damage,
financial and otherwise, to the business of the Company; and (ii) you will keep
in strict confidence, and will not, directly or indirectly, at any time during
or after your employment with IBM, disclose, furnish, disseminate, make
available, rely on or use, except in the course of performing your duties of
employment with IBM, any IBM Confidential Information or any other trade secrets
or confidential business and technical information of the Company or its
customers or vendors, without limitation as to when or how you may have acquired
such information.

d)            (i) IBM Confidential Information, whether reduced to writing,
maintained on any form of electronic media, or maintained in your mind or memory
and whether compiled by the Company and/or you, is owned by the Company;  (ii)
IBM Confidential Information includes, but is not limited to, information that
derives independent economic value from not being generally known to or readily
ascertainable through proper means by others who can obtain economic value from
its disclosure or use, and is the subject of efforts that are reasonable under
the circumstances to maintain the secrecy of such information; (iii) IBM
Confidential Information includes, but is not limited to, information that
constitutes a trade secret of the Company; and (iv) the retention, disclosure
and/or use of such IBM Confidential Information by you during or after your
employment with IBM (except in the course of performing your duties and
obligations to the Company) shall constitute a misappropriation of the Company’s
trade secrets.

e)            during your employment with IBM and for twelve (12) months
following the termination of your employment either by you or by IBM: (i) you
will not directly or indirectly, within the Restricted Area, Engage in or
Associate with (a) any Business Enterprise or (b) any competitor of the Company,
if performing the duties and responsibilities of such engagement or association
could result in you (1) intentionally or unintentionally using, disclosing, or
relying upon IBM Confidential Information to which you had access by virtue of
your job duties or other responsibilities with IBM or (2) exploiting customer
goodwill cultivated in the course of your employment with IBM; however, in the
event that your employment with IBM is terminated by IBM as a direct result of a
resource action or similar restructuring action and not for Cause, the
post-employment restriction in this clause will not apply; and (ii) you will not
directly or indirectly solicit, for competitive business purposes, any actual or
prospective





2



 

 

customer of the Company which you were directly or indirectly involved with or
exposed to confidential information about as part of your job responsibilities
during the last twelve (12) months of your employment with IBM.

f)            during your employment with IBM and for two (2) years following
the termination of your employment either by you or by IBM for any reason, you
will not directly or indirectly, within the Restricted Area, hire, solicit or
make an offer to, or attempt to or participate or assist in any effort to hire,
solicit, or make an offer to, any Employee of the Company to be employed or to
perform services outside of the Company.

2.         Definitions.

The following terms have the meanings provided below.

a)            “Business Enterprise” means any entity that engages in, or owns or
controls an interest in any entity that engages in, competition with any
business unit or division of the Company in which you worked at any time during
the three (3) year period prior to the termination of your employment.

b)            “Cause” means, as reasonably determined by IBM, the occurrence of
any of the following: (i) embezzlement, misappropriation of corporate funds or
other material acts of dishonesty; (ii) commission or conviction of any felony
or of any misdemeanor involving moral turpitude, or entry of a plea of guilty or
nolo contendere to any felony or misdemeanor (other than a minor traffic
violation or other minor infraction); (iii) engagement in any activity that you
know or should know could harm the business or reputation of the Company; (iv)
failure to adhere to the Company’s corporate codes, policies or procedures; (v)
a breach of any covenant in any employment agreement or any intellectual
property agreement, or a breach of any other provision of your employment
agreement, in either case if the breach is not cured to the Company’s
satisfaction within a reasonable period after you are provided with notice of
the breach (no notice and cure period is required if the breach cannot be
cured); (vi) failure by you to perform your duties or follow management
direction, which failure is not cured to the Company’s satisfaction within a
reasonable period of time after a written demand for substantial performance is
delivered to you (no notice or cure period is required if the failure to perform
cannot be cured); (vii) violation of any statutory, contractual or common law
duty or obligation to the Company, including, without limitation, the duty of
loyalty; (viii) rendering of services for





3



 

 

any organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; or (ix)
acceptance of an offer to Engage in or Associate with any business which is or
becomes competitive with the Company;  provided,  however, that the mere failure
to achieve performance objectives shall not constitute Cause.

c)            “Employee of the Company” means any employee of the Company who
worked within the Restricted Area at any time in the twelve (12) month period
immediately preceding any actual or attempted hiring, solicitation or making of
an offer.

d)            “Engage in or Associate with” includes, without limitation,
engagement or association as a sole proprietor, owner, employer, director,
partner, principal, joint venturer, associate, employee, member, consultant, or
contractor.  The phrase also includes engagement or association as a shareholder
or investor during the course of your employment with IBM, and includes
beneficial ownership of five percent (5%) or more of any class of outstanding
stock of a Business Enterprise or competitor of the Company following the
termination of your employment with IBM.

e)            “IBM Confidential Information” is any information of a
confidential or secret nature that is disclosed to you, or created or learned by
you, that relates to the business of the Company, including but not limited to
trade secrets.  Examples of IBM Confidential Information include, but are not
limited to:  the Company’s formulae, patterns, compilations, programs, devices,
methods, techniques, software, tools, systems, and processes, the Company’s
selling, manufacturing, and servicing methods and business techniques,
implementation strategies, and information about any of the foregoing, the
Company’s training, service, and business manuals, promotional materials,
training courses, and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, client data, global strategic plans, marketing
plans, information about the Company’s management techniques and management
strategies, information regarding long-term business opportunities, information
regarding the development status of specific Company products, assessments of
the global competitive landscape of the industries in which the Company
competes, plans for investment in or acquisition, divestiture or





4



 

 

disposition of products or companies or business units, expansion plans,
financial status and plans, compensation information, and personnel information.

f)            “Restricted Area” means any geographic area in the world in which
you worked or for which you had job responsibilities, including supervisory
responsibilities, during the last twelve (12) months of your employment with
IBM.  You acknowledge that IBM is a global company and that the responsibilities
of certain IBM employees, including, without limitation, AT members, are global
in scope.

3.         Acknowledgements.

You acknowledge that a mere agreement not to disclose, use or rely on IBM
Confidential Information after your employment by IBM ends would be inadequate,
standing alone, to protect IBM’s legitimate business interests.  You acknowledge
that disclosure of, use of, or reliance on IBM Confidential Information, whether
or not intentional, is often difficult or impossible for the Company to detect
until it is too late to obtain any effective remedy.  You acknowledge that the
Company will suffer irreparable harm if you fail to comply with Paragraph 1 or
otherwise improperly disclose, use, or rely on IBM Confidential
Information.  You acknowledge that the restrictions set forth in Paragraph 1 are
reasonable as to geography, scope and duration. You acknowledge that you have
the right to consult with counsel prior to signing this Agreement.

4.         Injunctive Relief.

You agree that the Company would suffer irreparable harm if you were to breach,
or threaten to breach, any provision of this Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any
bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching, or further breaching,
this Agreement.  This Paragraph shall not, however, diminish the right of the
Company to claim and recover damages in addition to injunctive relief.

5.         Severability.

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid or unenforceable, the validity and enforceability of the
remaining provisions shall





5



 

 

not in any way be affected or impaired thereby.  Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, geographic scope, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.  Furthermore, a determination in any
jurisdiction that this Agreement, in whole or in part, is invalid or
unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

6.         Headings.

The headings in this Agreement are inserted for convenience and reference only
and shall in no way affect, define, limit or describe the scope, intent or
construction of any provision hereof.

7.         Waiver.

The failure of IBM to enforce any terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of IBM
to enforce the same.  Waiver by IBM of any claim for breach or default by you
(or by any other employee or former employee of IBM) of any term or provision of
this Agreement (or any similar agreement between IBM and you or any other
employee or former employee of IBM) shall not operate as a waiver of any other
claim for breach or default.

8.         Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon IBM, any
successor organization which shall succeed to IBM by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of IBM and any
assigns.  You may not assign your obligations under this Agreement.

9.         Disclosure of Existence of Covenants.

You agree that while employed by IBM and for two (2) years thereafter, you will
communicate the contents of this Agreement to any person, firm, association,
partnership, corporation or other entity which you intend to be employed by,
associated with or represent, prior to accepting such employment, association or
representation.





6



 

 

10.       Notice to IBM of Prospective Position.

You agree that if, at any time during your employment or within twelve (12)
months following the termination of your employment with IBM, you are offered
and intend to accept a position with any person, firm, association, partnership,
corporation or other entity other than the Company, you will provide the Senior
Vice President of Human Resources for IBM Corporation with two (2) weeks’
written notice prior to accepting any such position.  This two (2) weeks’
written notice is separate from any other notice obligations you may have under
agreements with IBM.  If for any reason you cannot, despite using your best
efforts, provide the two (2) weeks’ written notice prior to accepting any such
position, you agree that you will provide two (2) weeks’ written notice prior to
commencing that new position.  You acknowledge and agree that a two (2) week
written notice period is appropriate and necessary to permit IBM to determine
whether, in its view, your proposed new position could lead to a violation of
this Agreement, and you agree that you will provide IBM with such information as
IBM may request to allow IBM to complete its assessment (except that you need
not provide any information that would constitute confidential or trade secret
information of any entity other than the Company).  During the notice period
required by this Paragraph, IBM may choose, in its sole discretion, to limit
your duties in your position with IBM and to restrict your access to IBM’s
premises, systems, products, information, and employees.  IBM is committed to
protect its trade secrets and other confidential and proprietary information,
and will take all necessary and appropriate steps to do so.  You agree to
cooperate with IBM in good faith to ensure that its trade secrets and other
confidential and proprietary information are not disclosed, either intentionally
or inadvertently.

11.       No Oral Modification.

This Agreement may not be changed orally, but may be changed only in a writing
signed by the Employee and a duly authorized representative of IBM.

12.       Entire Agreement.

Although this Agreement sets forth the entire understanding between the Employee
and IBM concerning the restrictive covenants herein, this Agreement does not
impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation of the Employee to the
Company under any other agreement, policy,





7



 

 

plan or program of the Company.  Nothing herein affects your rights, immunities
or obligations under any federal, state or local law, including under the Defend
Trade Secrets Act of 2016, as described in the Company’s Business Conduct
Guidelines, or prohibits you from reporting possible violations of law or
regulation to a government agency, as protected by law.  The Employee and IBM
represent that, in executing this Agreement, the Employee and IBM have not
relied upon any representations or statements made, other than those set forth
herein, with regard to the subject matter, basis or effect of this Agreement.

13.       Governing Law and Choice of Forum.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of law rules. The
parties agree that any action or proceeding with respect to this Agreement shall
be brought exclusively in the state and federal courts sitting in New York
County or Westchester County, New York.  The parties agree to the personal
jurisdiction thereof, and irrevocably waive any objection to the venue of such
action, including any objection that the action has been brought in an
inconvenient forum.  Notwithstanding this Paragraph, (a) if you are, and have
been for at least 30 (thirty) days immediately preceding, a resident of or an
employee in Massachusetts at the time of the termination of your employment with
IBM, the law of Massachusetts shall apply to this Agreement, and (b) if you
reside in Massachusetts, and have resided for at least 30 (thirty) days
immediately preceding, at the time of the termination of your employment with
IBM, any action or proceeding with respect to this Agreement may be brought in
the county where you reside.

 

 

[INSERT EMPLOYEE NAME HERE]

  

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

 

 

 

 

By:

 

 

By:

 

 

(Employee Signature)

 

 

Joanna Daly

 

 

 

 

Vice President, Compensation & Benefits

 

 

 

 

 

 

Employee Serial No.

 

Date

 

 



8

